EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kieran O’Leary on 11 November 2021.

The application has been amended as follows: 

	-In line 5 of claim 1, delete the words “a chamber has” and replace with --each of the chambers having--
	-In line 7 of claim 1, insert the words --each of-- immediately after the word “through”
	-In claim 10, delete the words “the one or more chambers” which runs from line 3 to line 4, and replace with --the plurality of chambers--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record has been determined to be Tokuhiro et al. (US 5,071,621), Kelsen (US 10,537,653), and Hsiao (US 10,596,293).  Tokuhiro et al. discloses an apparatus to supply scents to a room of a motor vehicle but is silent in regard to a replaceable cartridge and one or more valves.  Kelsen discloses a fragrance cartridge having multiple chambers but is silent in regard to each of the chambers having an air inlet at an anterior end and an air outlet at a posterior end and valves for preventing air from flowing through the plurality of chambers integral with the cartridge.  Hsiao discloses a scent air purifier but is silent in regard to a plurality of chambers for storing scent media.  One of ordinary skill would not have been motivated to have combined the teachings to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774